                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 PAULA J. PERRY,
                                              Case No. 2:17-cv-13386
              Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.
                                  /

                   ORDER ADOPTING REPORT AND
            RECOMMENDATION [16], GRANTING PLAINTIFF'S
       MOTION TO REMAND PURSUANT TO SENTENCE FOUR [12], AND
      DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [14]

        The Commissioner of the Social Security Administration ("SSA") denied Paula

J. Perry's application for Supplemental Security Income and Disability Insurance

Benefits in a decision issued by an Administrative Law Judge ("ALJ"). The SSA

Appeals Council declined to review the ruling, and Perry appealed. The Court

referred the matter to the magistrate judge. Perry filed a motion for remand pursuant

to sentence four and the Commissioner of Social Security filed a motion for summary

judgment. ECF 12, 14. The magistrate judge issued a report and recommendation

("Report") suggesting the Court grant Perry's motion and deny the Commissioner's

motion. ECF 16.

        Civil Rule 72(b) governs review of a magistrate judge's report and

recommendation. De novo review of the magistrate judge's findings is required only

if the parties "serve and file specific written objections to the proposed findings and



                                          1
recommendations." Fed. R. Civ. P. 72(b)(2). Because neither party filed timely

objections, de novo review of the Report's conclusions is not required. Having

examined the record, the Court finds that the magistrate judge's conclusions are

factually based and legally sound.

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [16] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Remand Pursuant to

Sentence Four [12] is GRANTED.

      IT IS FURTHER ORDERED that Defendant's Motion for Summary

Judgment [14] is DENIED.

      IT IS FURTHER ORDERED that the case is REMANDED to the ALJ for

further proceedings consistent with the Report and Recommendation [16].

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: February 20, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 20, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        2
